Marvin, J.,
concurred with both the opinions in holding
the bequest to the Centenary Fund Society for the benefit of the Alleghany College void, and in holding that the contingent bequests in remainder to the Centenary Fund Society and the Genesee Conference were also void. He also concurred with Hr. Justice Talcott in holding that the Chamberlain Institute was not restricted to such an amount of the bequest in its favor as would yield au annual income of $4,000 ; and he dissented from the conclusion that the widow was entitled *394to her dower and her distributive share in the real and personal estate of the deceased husband.
The judgment of the Special Term was so far modified as to declare the contingent bequests to the Centenary Fund Society and the Genesee Conference void; that the widow had not elected to take the provision made for her by the will, and that she was therefore entitled to her dower in the testator’s real estate, and to her distributive share of his unbequeathed personal estate, and that the Chamberlain Institute was capable of taking the entire interest bequeathed to it by the terms of the will. As so modified the judgment was affirmed, with costs to each of the parties out of the funds in hands of the executors.